CV4 1400                                       Filed 6/19/2015 11 :28:13 AM
                                                                                                            Cheryl Fulcher
                                                                                                              District Clerk
                                                                                                    Hopkins County, Texas
                                                                                                            Cheryl Fulcher



                                          NO. CV 41400
                                                                                 FILED IN
                                                                          6th COURT OF APPEALS
LETA YORK                                         §       IN THE DISTRICT COURT
                                                                            TEXARKANA, TEXAS
Plaintiff,                                        §                       6/19/2015 4:11:15 PM
                                                  §
                                                                              DEBBIE AUTREY
V.                                                §       62ND JUDICIAL DISTRICTClerk
                                                  §
TODD BOATMAN                                      §
Defendant.                                        §       OF HOPKINS COUNTY, TEXAS

                                     NOTICE OF APPEAL

       Plaintiff, Leta York, party to this case, files this Notice of Appeal seeking to alter the trial

court's judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or o rder appealed from was si gned on April 2, 201 5.

       Leta York desires to appeal the judgment because there is no evidence or insufficient

evidence to support the judg ment and makes erroneous findings of fact and conclusions of law.

       This appeal is being taken to the Sixth Court of Appeals.

       This notice is being filed by Leta York.


                                               Respectfully submitted,

                                               SMITH & SMITH LAW FIRM


                                               By:    ls/PHIL SMITH/
                                                      Phil Smith
                                                      Texas Ba r No. 18664400
                                                      Email : psmith300@ hotmaiI.com
                                                      300 Oak A venue
                                                      Sulphur S prings, TX 75482
                                                      Tel. (903) 439-3000
                                                      Fax. (903) 439-3 110
                                                      Attorney for Plaintiff Leta York
                                CERTIFICATE OF SERVICE

       I certify that on June 19, 20 15 a true and correct copy of Plaintiffs Notice of Appeal was
served by fax on Larry A. Powers at 903-885- 11 99.


                                             ls/PHIL SM ITH/
                                             Phil Smith
June 19, 2015                   AMENDED NOTICE OF APPEAL-CIVIL FORM

                                            CAUSE NO.

LETA YORK                                               IN THE DISTRICT COURT

vs.                                                     HOPKINS COUNTY, TEXAS

TODD BOATMAN                                            62NDJUDICIAL DISTRICT

******************** **********************************************************
DATE NOTICE OF APPEAL FILED: JUNE 19, 2015

ACCELERATED APPEAL: YES OR NO                   RESTRICTED APPE AL: YES OR NO

DATE OF JUDGMENT: APRIL 08, 2015

DATE OF MOTION FOR NEW TRIAL, IF FILED: APRIL 15, 2015

NAME OF TRIAL COURT JUDGE: WILL BAIRD

NAME OF COURT REPORTER: ANNA UPCHURCH

OTHER PARTIES:

NAME: PHIL SMITH                                   NAME:

ATTORNEY : 18664400                                ATTORNEY:

ADDRESS: 300 OAK AVENUE                            ADDRESS:
         SULPHUR SPRINGS, TX 75482
E-MAI:   pssmith300@hotmail.com

PHONE:          (903)439-3000                      PHONE:


NAME: LARRY POWERS                                 NAME:
ATTORNEY: 16218500                                 ATTORNEY
ADDRESS: P. 0 . BOX 877                            ADDRESS:
         SULPHUR SPRINGS, TX 75483
E-MAIL:  pb4us@yahoo.com
PHONE:   (903)885-6506                             PHONE:


NAME:                                              NAME:
ATTORNEY:                                          ATTORNEY:
ADDRESS:                                           ADDRESS:
PHONE: (                                           PHONE: